Citation Nr: 0910391	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-29 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities due to herbicide (Agent Orange) 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In March 2007, the Board remanded the Veteran's claim to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, was presumptively exposed to Agent Orange while 
there, but the evidence of record does not suggest that his 
bilateral lower extremity peripheral neuropathy manifested 
within weeks or months of that presumed exposure, or even 
within one year after his discharge from service.

2.  The most probative medical evidence of record also fails 
to otherwise establish a correlation between his military 
service and bilateral lower extremity peripheral neuropathy 
- including with his presumed exposure to Agent Orange.


CONCLUSION OF LAW

The Veteran's bilateral lower extremity peripheral neuropathy 
was not incurred in or aggravated by his military service and 
may not be presumed to have been incurred in service, 
including from Agent Orange exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in December 
2003, the RO advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. §  3.159 was recently amended 
to eliminate the requirement that VA also request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

The RO issued that December 2003 VCAA notice letter prior to 
initially adjudicating his claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  It equally deserves mentioning that 
additional letters since issued on remand by the AMC, in May 
2007 and September 2008, also apprised the Veteran of the 
downstream disability rating and effective date elements of 
his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).

Moreover, since providing that additional VCAA notice in May 
2007 and September 2008, the AMC has readjudicated the 
Veteran's claim in the November 2008 supplemental statement 
of the case (SSOC), including considering any additional 
evidence received in response to that additional notice.  
This is important to point out because if, as here, the 
notice provided prior to the initial adjudication was 
inadequate or incomplete, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

So, here, even if arguably there is any deficiency in the 
notice or the timing of the notice, it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined  the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

As for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, and VA medical records, including the report of his 
October 2008 VA Compensation and Pension Examination (C&P 
Exam), on remand, addressing the etiology of his bilateral 
lower extremity peripheral neuropathy - the determinative 
issue in this appeal.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).



Although there is indication the Veteran received treatment 
from private physicians, including Dr. A.F., and that these 
records may not have been obtained and associated with the 
claims file for consideration in this appeal, the Board sees 
that in a September 2008 letter sent on remand, the AMC tried 
to obtain the Veteran's authorization to get these 
confidential records by asking that he complete and return a 
VA Form 21-4142.  He did not, however, respond to the AMC's 
request for this authorization.  See 38 C.F.R. § 3.159(c)(1).  
Furthermore, the Board sees that, in an earlier May 2007 
statement, he had indicated that he had no additional 
private medical evidence to submit and that all of his 
medical evidence is available via his VA treatment records.  
And so, as he does not contend that any additional evidence 
remains outstanding, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its March 2007 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).

II.  Service Connection for Bilateral Lower Extremity 
Peripheral Neuropathy

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Organic diseases of the nervous system will be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a 
specific disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The following diseases are associated 
with herbicide exposure for purposes of the presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The 
Vietnam era is defined as the period beginning on February 
28, 1961, and ending on May 7, 1975.  38 C.F.R. § 3.2(f).

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
medical evidence of current disability due to the condition 
claimed.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225 (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the Veteran has 
it).  Here, the Veteran's VA treatment records provide a 
diagnosis of and document his treatment for peripheral 
neuropathy.  See, e.g., his March 2004 VA treatment records.  
So there is no disputing he has this condition.  
Consequently, the determinative issue is whether this 
condition is somehow attributable to his military service - 
including, in particular, to any exposure to Agent Orange or 
other herbicide.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Concerning this, the Veteran asserts he is entitled to 
presumptive service connection for his bilateral lower 
extremity peripheral neuropathy because he served in Vietnam 
during the Vietnam era and, therefore, is presumed to have 
been exposed to Agent Orange.  See, e.g., his 
representative's February 2009 statement.



The Veteran's service personnel records document his service 
in Vietnam from April 1969 to April 1970 - which was during 
the Vietnam era.  See 38 C.F.R. § 3.2(f).  And so, he was 
presumptively exposed to Agent Orange while there.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

That, however, notwithstanding, the Veteran must have a 
specific type of peripheral neuropathy - namely, acute 
and/or subacute, to be entitled to presumptive service 
connection.  According to VA regulation, the term 
"acute and subacute peripheral neuropathy" means "transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset."  38 C.F.R. § 3.309(e), Note 2.  
Furthermore, for this presumption to apply, his peripheral 
neuropathy must have become manifest to a degree of 
10 percent or more within a year after the last date he was 
exposed to an herbicide agent during his military service.  
38 C.F.R. § 3.307(a)(6)(ii).

Here, though, the evidence of record indicates the Veteran 
did not begin experiencing symptoms of peripheral neuropathy 
in his lower extremities until the latter part of 2001, so 
over 31 years after separation from military service.  Hence, 
his peripheral neuropathy did not manifest within the 
required weeks or months of his last presumed exposure to 
Agent Orange in Vietnam, or even within one year after his 
discharge from service.  Rather, the condition initially 
manifested decades later.  Thus, although he is entitled to 
presumptive Agent Orange exposure since he served in Vietnam 
during the Vietnam era, his specifically claimed disability - 
bilateral lower extremity peripheral neuropathy - is not 
presumptively service connected by way of his presumed Agent 
Orange exposure.  

But even if, as here, a Veteran is found not entitled to a 
regulatory presumption of service connection, his claim must 
still be reviewed to determine whether service connection may 
be established alternatively on a direct incurrence basis 
by establishing the required causation.  Combee v. Brown, 
34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude 
a Veteran from establishing service connection with proof of 
actual direct causation).  In fact, the Court has 
specifically held that the provisions set forth in Combee, 
which, instead, concerned exposure to radiation, are 
nonetheless applicable in cases, as here, involving exposure 
to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Regarding this determinative issue of causation, as a layman, 
the Veteran does not  have the necessary medical training 
and/or expertise to give a probative opinion on this matter; 
instead, there must be competent medical evidence 
substantiating his claim.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
and see Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Towards establishing this purported relationship, the Veteran 
points to a March 2004 VA neurology clinic note from a VA 
physician, Dr. B.G., stating that Agent Orange "is a 
recognized cause of neuropathy" and that the Veteran's 
symptoms "could be due to [A]gent [O]range exposure in the 
past."  

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d. 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches."  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  And also that, "[a]s is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicator."  Id.



There are a line of precedent cases discussing the lesser 
probative value of opinions that are equivocal, which 
essentially state that it is possible the condition at issue 
is attributable to the Veteran's military service.  See, 
e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. 
Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  And these cases indicate that, while an absolutely 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is 
definite etiology or obvious etiology, a doctor's opinion 
phrased in terms tantamount to "may" (or, as here, "could") 
be related to service is an insufficient basis for an award 
of service connection because this is for all intents and 
purposes just like saying the condition in question just as 
well "may or may not" be related to service.  Obert v. Brown, 
5 Vet. App. 30 (1993).  See, too, Bloom v. West, 13 Vet. App. 
185, 187 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).

To further address the significance of this March 2004 VA 
neurology clinic note, and the looming uncertainty over 
whether the Veteran's bilateral lower extremity peripheral 
neuropathy is attributable to his military service - and 
especially to his presumed exposure to Agent Orange in 
Vietnam, the Board remanded this case in March 2007 for a VA 
Compensation & Pension Examination (C&P Exam) for a medical 
nexus opinion.

The Veteran had the requested VA C&P Exam in October 2008.  
The report of the evaluation indicates the examiner reviewed 
the Veteran's claims file for the pertinent medical and other 
history, including the March 2004 VA neurology clinic note, 
which the VA C&P examiner specifically referenced.  The VA 
C&P examiner also conducted an objective clinical evaluation 
of the Veteran.  And at the conclusion of the evaluation, the 
VA C&P examiner indicated that he could not state with any 
certainty that the Veteran's bilateral lower extremity 
peripheral neuropathy was related to Agent Orange exposure 
without resorting to mere speculation.

In discussing the medical rationale, the VA C&P examiner 
pointed out the Veteran had only developed the symptoms of 
neuropathy within the last several years, whereas he was in 
Vietnam more than 30 years ago when last exposed to 
Agent Orange.  The VA C&P examiner believed it more likely 
the neuropathy was related to the Veteran's low back disorder 
(spinal condition and laminectomy), rather than to his type 
II diabetes mellitus and, as mentioned, his presumed exposure 
to Agent Orange in Vietnam.

To the extent the VA C&P examiner acknowledged that he was 
simply unable to determine whether the Veteran's bilateral 
lower extremity peripheral neuropathy was related to Agent 
Orange exposure in Vietnam, that is, without resorting to 
mere speculation, this statement is for all intents and 
purposes in this specific regard inconclusive as to the 
origin of this disorder.  The statement therefore cannot be 
employed as suggestive of a linkage between the disorder and 
the Veteran's military service.  See Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).  Opinions like this amount to "nonevidence," 
neither for nor against the claim, because service connection 
may not be based on speculation or remote possibility.  See 
generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty).  See also 38 C.F.R. § 3.102 (when 
considering application of the benefit-of-the-doubt doctrine, 
reasonable doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).  

And so, as there is no competent evidence of an in-service 
incurrence of peripheral neuropathy or its attendant 
symptoms.  And as there also is no competent medical evidence 
otherwise establishing the Veteran's neuropathy is 
attributable to his in-service exposure to Agent Orange (or 
any other herbicide), the Board finds that the competent 
evidence of record does not support the finding that his 
neuropathy is directly related to his military service - 
either as a matter of in-service incurrence or as a 
consequence of exposure to Agent Orange (or any other 
herbicide) while in service.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for his peripheral neuropathy - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for bilateral lower extremity peripheral 
neuropathy is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


